DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an application filed on February 05, 2021. The original filing includes claims 1-20 are ready for examination. 
Drawings
Applicant’s filing of corrected drawing on 2/05/2021 overcome the objection to the drawing. Hence the said objection have been withdrawn.
Specification
Applicant’s response in reference to the objection to the specification, overcome the objection. Hence the said objection have been withdrawn.
Claim Objections
Applicant’s response in reference to the objection to the claims, overcome the objection. Hence the said objection have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was filed after the mailing date of the Non-Final Rejection on 11/03/2020.  The submission is in 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive. The reasons are set forth below:

Applicant’s arguments and Examiner’s responds:
	(A) Applicant’s arguments: Applicant’s arguments, page 12 recites, “First the specification defines the term pairing coefficient in a manner inconsistent the simple characterization of "priority". The specification of the instant application describes pairing coefficients as " a metric for primary-backup pairing between that gateway resource and another of the gateway resources, which can be indicative of desirability, as well as impossibility, of the pairing. The pairing coefficient can be based on plurality of system factors, e.g., performance costs, of switching from the pair's primary gateway resource to the pair's backup gateway resource" (para. 0021). While a pairing coefficient may be remotely related to "priority" it is much more than the simple concept of priority as used in the cited art. It is related to desirability as well as impossibility of pairing gateway resources and based on system factors. Second, the claim language uses multiple combinations of the term "pairing coefficient" and in ways that are inconsistent with the Office's characterization of the terms as a "priority". For example, in claim 1 there are two P2B (primary to backup) pairing coefficients and two B2B (backup to primary) coefficients. Later in the claim, these two types of coefficients are used to select a pairing which is then used to switch traffic to a backup GWR. The rejection of claim 1 using the characterization of the pairing coefficients as a "priority" does not account for these various types of coefficients and how they are used to select a paring and switch traffic. Third, the Examiner's characterization of paring coefficient does not give full meaning to all the claim limitations and is inconsistently applied. Claim 7 includes a "priority coefficient". The Office appears to take the position that the claimed "priority coefficient" is also simply a "priority". Thus the characterization of the terms equates both "priority coefficient" and "pairing coefficient" as "priority" taught in Vedula. The rejection does not distinguish over these two types of coefficients and does not show how the simple concept of priority can account for these two types of coefficients”...
(B) The examiner’s response: The examiner respectfully disagrees. The instant specification para [0074], recites, “[0074] One process for selecting primary-backup pairings will be referenced, for purposes of description, as "priority based pairing." In priority based pairing, a priority coefficient, PR(k), can be applied to every kth GWR 204, both primary and backup, for ranking purposes. PR(k) can be normalized such that PR(k) E [0,1). The priority coefficient PR(k) can be dependent on various factors such as, but not limited to, the coverage of user beams served by the GWR 204, the capacity GWR 204 carries, and the beacon SNR. The priority coefficients PR(k) can be stored, for example, as a logic table, such as the following example Table 2”. Where, the pairing coefficient can be “priority coefficient”. Therefore Vedula teaches the pairing coefficient. Furthermore the claim limitation do not restrict that the “pairing coefficient cannot be the priority coefficient. Hence the arguments are traversed. 
(C) Applicant’s arguments: Applicant’s arguments, page 13 recites, “Claim 19 was amended to include the limitation of "wherein a magnitude of the pairing coefficient is a measure of system impact of switching from a primary gateway to a backup gateway." Basis for this amendment can be found in paragraph 0068 as discussed above”. 
	(D) The examiner’s response: The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein a magnitude of the pairing coefficient is a measure of system impact of switching from a primary gateway to a backup gateway;) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Hence the said arguments are moot. Therefore the rejections are maintained.
All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	  
    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al (US 2017/0118067 A1), hereinafter, “Vedula” in view of Gohite et al (US 20160286462 A1), hereinafter, “Gohite”.
	Regarding claims 1 and 10, Vedula discloses: A system, comprising: a processor; and a memory, coupled to the processor, that stores executable instructions that, when executed by the processor (Vedula: fig 1A-B, element 130 “a communication system” and para [0026], fig 6 and para [0064], element 603 “Processor”, element 601 “memory”, where, “The computer system 600 also includes main memory 605, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 601 for storing information and instructions to be executed by the processor 603. Main memory 605 can also
be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor 603”), cause the processor to: 
	store (Vedula: fig 6 and para [0026], fig 6 and para [0064], element 601 and 605 “memory”, where, the computer system 600 stores information and instructions to be executed by the processor 603),  in association with a backup GWR (gateway resource) (Vedula: fig 3-4, Table 1 and para [0043], elements R5-R7 are “backup router” equivalent to “Backup GWR” in backup pool), a first P2B (primary to backup) (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW1 with “primary pool” and “Backup Pool” corresponding to “first P2B”),  pairing coefficient (Vedula: Table 1 and para [0041], “In the event that the current master experiences a failure (e.g., the WAN connection of the master router goes down), the next highest priority router will then assume the master role”. Examiner’s note: The examiner interprets “priority” as “pairing coefficient”, see also Table 2) and a second P2B pairing coefficient (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW2 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “second P2B” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: see above),   the first P2B pairing coefficient corresponding to a first P2B pairing (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “first P2B” and corresponding  priority equivalent to “first P2B pairing coefficient”. Examiner’s Note: see above), from a first primary GWR to the backup GWR ) (fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW1 with R1-R4 equivalent to  “first primary GWR” and “GW1 with R5-R7” “Backup GWR” corresponding to “first primary GWR”),  and the second P2B pairing coefficient corresponding to a second P2B pairing, from a second primary GWR to the backup GWR (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool (R1-R4)” and “Backup Pool (R5-R7)” corresponding to “second P2B GWR” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: The instant application specification’s para [0007] defines pairing coefficient as “in which the first B2P pairing coefficient can be indicative of a metric of switching from the backup GWR to the first primary GWR, and the second B2P pairing coefficient can be indicative of a metric of switching from the backup GWR to the second primary GWR, and to receive a first unavailability metric and a second unavailability metric, from the first primary GWR and the second primary GWR, respectively”, The examiner interprets “priority” as “pairing coefficient”);
	store (Vedula: fig 6 and para [0026], fig 6 and para [0064], element 601 and 605 “memory”, where, the computer system 600 stores information and instructions to be executed by the processor 603),  in association with the backup GWR (fig 3-4, Table 1 and para [0043], elements R5-R7 are “backup router” equivalent to “Backup GWR” in backup pool),  a first B2P (backup to primary to backup) pairing coefficient (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW1 with “primary pool” and “Backup Pool” corresponding to “first P2B”, Table 1 and para [0041], “In the event that the current master experiences a failure (e.g., the WAN connection of the master router goes down), the next highest priority router will then assume the master role”. Examiner’s note: The examiner interprets “priority” as “pairing coefficient”, see also Table 2), and a second B2P pairing coefficient (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW2 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “second P2B” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: see above),  the first B2P pairing coefficient being indicative of a metric of switching from the backup GWR to the first primary GWR (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “first P2B” and corresponding  priority equivalent to “first P2B pairing coefficient”. Examiner’s Note: see above), and 
	the second B2P pairing coefficient being indicative of a metric of switching from the backup GWR to the second primary GWR coefficient (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW2 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “second P2B” and corresponding  priority equivalent to “second P2B pairing coefficient”.  Examiner’s Note: In addition to examiner’s note stated above, the examiner interprets  that in a redundancy system primary and secondary/other gateway are relative term, because once the gateway switches from primary to secondary, the secondary become primary, see para [0045]-[0049]);
	receive a first unavailability metric and a second unavailability metric (Vedula: para [0041], where, “Each router receives the VRRP advertisements provided by the other routers, and each of the lower priority routers will defer the master role to the router of the highest priority for which the VRRP advertisements are provided over the LAN 211”. Examiner’s Note: the VRRP message corresponding to GW1 equivalent to “first unavailable metric” and the VRRP message corresponding to GW2 equivalent to “second unavailable metric”) from the first primary GWR and the second primary GWR (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “second primary GWR with primary pool (R1-R4)” and “Backup Pool (R5-R7)” corresponding to “second P2B GWR” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: see above) respectively, and a third unavailability metric from the backup GWR (Vedula: fig 3, para [0041] “When a backup router fails to receive a certain “number of VRRP advertisements” (equivalent to “third unavailability metric”) from the current master, the backup router assumes that the current master is down, and immediately assumes the master role (servicing the virtual IP address and providing the respective MAC address);
  	select (Vedula: fig 3, para [0044] “Accordingly, with that configuration a terminal may select any available gateway to support its communications sessions, which provides for dynamic flexibility with regard to the site or terminal pools supported by a given gateway and the point in time), responsive at least in part to a conjunction of the first unavailability metric and the second unavailability metric (Vedula: para [0041], where, “Each router receives the VRRP advertisements provided by the other routers, and each of the lower priority routers will defer the master role to the router of the highest priority for which the VRRP advertisements are provided over the LAN 211”. Examiner’s Note: the VRRP message corresponding to GW1 equivalent to “first unavailable metric” and the VRRP message corresponding to GW2 equivalent to “second unavailable metric”) … 
…
	a selected P2B pairing among the first P2B pairing (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “first P2B” and corresponding  priority equivalent to “first P2B pairing coefficient”. Examiner’s Note: see above), and the second P2B pairing, based at least partially on the first P2B pairing coefficient, the second P2B pairing coefficient, the first B2P pairing coefficient, and the second B2P pairing coefficient (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “second primary GWR with primary pool (R1-R4)” and “Backup Pool (R5-R7)” corresponding to “second P2B GWR” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: In addition to examiner’s note stated above, the examiner interprets  that in Table 1 and Table 2 the four routers R1-R4 in the roles of the “master routers” equivalent to “primary GWR” and three routers R5-R7 in the roles of “backup routers”  equivalent to “backup GWR”; where, terminal may receive notification for unavailable primary gateway, thereby selecting backup gateway as it is well known in the art that all the routers in the network receive the routing table and aware of the status of the neighbors); 
	switch a traffic to the backup GWR from the one among the first primary GWR and second primary GWR that corresponds to the selected P2B pairing (Vedula: para [0044]-[0045] “when a fail-over situation occurs, for example, a failure of the router serving in the master role for GW2, the routing responsibilities of the GW2 would switch to the highest priority backup router, whereby the router
re-launches the gateway applications using the stored GW2 configuration  information file. From an implementation standpoint, it could simply be a launch or relaunch of the gateway applications with a link pointing to the new  configuration file(s). Further when a fail-over situation occurs, for example, a failure of the GW2, the routing responsibilities of the GW2 would switch to the highest priority backup router, whereby the router acquires the GW2 configuration information file from the common storage location”).
	Vedula does not explicitly disclose: … exceeding respective GWR thresholds;
	However, Gohite in the same field of endeavor discloses:  … exceeding respective GWR thresholds (Gohite: fig 1-2, para [0032], where, “failover threshold” equivalent to “GWR threshold”, where, “the switch can compare the received current bandwidth against a failover threshold. A failover threshold may be determined through a configured policy, which could be configured by a user in at least one embodiment. If the current bandwidth is less than the threshold, then switch 14(2) can send control messages to other nodes in the ring (e.g., switches 14(1), 14(3), and 14(4)) to trigger failover. Switch 14(1) can also detect the bandwidth degradation of link 18(1), compare the received current bandwidth against a failover threshold, and send control messages to other nodes in the ring if the bandwidth is less than the threshold”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Vedula’ s technique as modified by Gohite  to incorporate “failover threshold” for the advantage of enabling multi-fading protection switching  enabling the communication of bandwidth information from one node to another node (Gohite: para [0044]). 
	Regarding claims 2 and 11, Vedula modified by Gohite further discloses: The system of claim 1, wherein the first P2B pairing coefficient is indicative of a metric of switching according to the first P2B pairing, and the second P2B pairing coefficient is indicative of a metric of switching according to the second P2B pairing (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “first P2B” and corresponding  priority equivalent to “first P2B pairing coefficient”. Examiner’s Note: see above).
	Regarding claims 3 and 12, Vedula modified by Gohite further discloses: The system of claim 1, wherein: the first primary GWR is a first primary channel, and the second primary GWR is a second primary channel, the first primary channel being carried by at least one gateway, and the second primary channel being carried by at least one gateway, the backup GWR is a backup channel, carried by at least one gateway, and the first P2B pairing coefficient and the second P2B pairing coefficient have a relation indicative of system performance impact of a switch over from the first primary channel to the backup channel in comparison to system performance impact of a switch over from the second primary channel to the backup channel (Vedula: fig 1A and 1B, fig 3-4, para [0026], [0028], [0032],  para [0043]).
	Regarding claims 4-5 and 13-14, Vedula modified by Gohite further discloses: The system of claim 1, wherein: to switch the traffic to the backup GWR includes to determine a reverse switch-back hysteresis threshold, based on the selected P2B pairing being the first P2B pairing, the reverse switch-back hysteresis threshold is less than a first forward switch threshold (Gohite: fig 1-2, para [0032], where, “failover threshold” equivalent to “GWR threshold”, where, “the switch can compare the received current bandwidth against a failover threshold. A failover threshold may be determined through a configured policy, which could be configured by a user in at least one embodiment. If the current bandwidth is less than the threshold, then switch 14(2) can send control messages to other nodes in the ring (e.g., switches 14(1), 14(3), and 14(4)) to trigger failover. Switch 14(1) can also detect the bandwidth degradation of link 18(1), compare the received current bandwidth against a failover threshold, and send control messages to other nodes in the ring if the bandwidth is less than the threshold”),  and based on the selected P2B pairing being the second P2B pairing, the reverse switch- back hysteresis threshold is less than a second forward switch threshold (Vedula: fig 1A and 1B, fig 3-4, para [0027] and [0036]-[0043]).
	Regarding claims 6 and 15, Vedula modified by Gohite further discloses: Regarding claim 6, Vedula further discloses: 6. The system of claim 1, wherein: the first unavailability metric is based at least partially on a capacity metric of the first primary GWR, a coverage metric of the first primary GWR, or a fade metric of the first primary GWR, or any combination or sub-combination thereof, and  43PATENTAttorney Dkt. 080115-035 the second unavailability metric is based at least partially on a capacity metric of the second primary GWR, a coverage metric of the second primary GWR, a fade metric of the second GWR, or any combination or sub-combination thereof (Vedula: fig 3-4, para [0026], [0028], [0032],  para [0043], Table 1-2).
	Regarding claims 7 and 16-17, Vedula modified by Gohite further discloses: Regarding claim 7, Vedula further discloses: The system of claim 1, wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to: assign a first priority coefficient to the first primary GWR and a second priority coefficient to the second primary GWR, wherein: to select the selected P2B pairing is further based at least partially on a relative magnitude of the first priority coefficient and the second priority coefficient Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool (R1-R4)” and “Backup Pool (R5-R7)” corresponding to “second P2B GWR” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: The instant application specification’s para [0007] defines pairing coefficient as “in which the first B2P pairing coefficient can be indicative of a metric of switching from the backup GWR to the first primary GWR, and the second B2P pairing coefficient can be indicative of a metric of switching from the backup GWR to the second primary GWR, and to receive a first unavailability metric and a second unavailability metric, from the first primary GWR and the second primary GWR, respectively”, The examiner interprets “priority” as “pairing coefficient”);
	Regarding claim 8, Vedula modified by Gohite further discloses: Regarding claim 8, Vedula further discloses: 8. The system of claim 7, wherein to select the selected P2B pairing is further based at least partially on relative magnitude of the first P2B pairing coefficient weighted by the first priority coefficient and the second P2B pairing coefficient weighted by the second priority coefficient (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool (R1-R4)” and “Backup Pool (R5-R7)” corresponding to “second P2B GWR” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: The instant application specification’s para [0007] defines pairing coefficient as “in which the first B2P pairing coefficient can be indicative of a metric of switching from the backup GWR to the first primary GWR, and the second B2P pairing coefficient can be indicative of a metric of switching from the backup GWR to the second primary GWR, and to receive a first unavailability metric and a second unavailability metric, from the first primary GWR and the second primary GWR, respectively”, The examiner interprets “priority” as “pairing coefficient”);
	Regarding claim 9, Vedula modified by Gohite further discloses: The system of claim 1, wherein the backup GWR is a first backup GWR, and the selected P2B pairing is a first priority P2B pairing (Vedula: fig 3, para [0043], Table 1, provides a 4:3 redundancy), and wherein the executable instructions further include instructions (Vedula: para [0064]-[0065]) that, when executed by the processor , cause the processor to: store a third P2B pairing coefficient, corresponding to a third P2B pairing, a fourth P2B pairing coefficient, corresponding to a fourth P2B pairing, a third B2P pairing coefficient, and a fourth B2P pairing coefficient, the third P2B pairing being from the first primary GWR to a second backup GWR, and the fourth P2B pairing being from the second primary GWR to the second backup GWR (Vedula: fig 6 and para [0026], fig 6 and para [0064], element 601 and 605 “memory”, where, the computer system 600 stores information and instructions to be executed by the processor 603); and 
	receive a fourth unavailability metric, from the second backup GWR, 6Application No.: 16/532,485Attorney Docket No. P2019-05-06/080115-035 wherein to select the first priority P2B pairing is among a selecting of the first priority P2B pairing and a second priority P2B pairing and is based at least partially on a comparing of a sum of the first P2B pairing coefficient and the fourth P2B pairing coefficient to a sum of the second P2B pairing coefficient and the third P2B pairing coefficient Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW1 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW1 with “primary pool” and “Backup Pool” corresponding to “first P2B”, Table 1 and para [0041], “In the event that the current master experiences a failure (e.g., the WAN connection of the master router goes down), the next highest priority router will then assume the master role”. Examiner’s note: The examiner interprets “priority” as “pairing coefficient”, see also Table 2).
	Regarding claim 19, Vedula further discloses: A system (Vedula: fig 1B, a system), comprising: a processor (Vedula: fig 6, block 603 “Processor”); and a memory (Vedula: fig 6, block 605 “Memory”); coupled to the processor, that stores executable instructions that, when executed by the processor, cause the processor (Vedula: fig 6, block 603 “Processor”, block 605 “Memory”, para [0064], where, “Main memory 605 can also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor 603”); to: 
	store (Vedula: fig 6 and para [0026], fig 6 and para [0064], element 601 and 605 “memory”, where, the computer system 600 stores information and instructions to be executed by the processor 603),  in association with a backup GWR (gateway resource) (Vedula: fig 3-4, Table 1 and para [0043], elements R5-R7 are “backup router” equivalent to “Backup GWR” in backup pool), a plurality of pairing coefficients coefficient (Vedula: Table 1 and para [0041], “In the event that the current master experiences a failure (e.g., the WAN connection of the master router goes down), the next highest priority router will then assume the master role”. Examiner’s note: The examiner interprets “priority” as “pairing coefficient”, see also Table 2), each of the pairing coefficients corresponding to a 9Application No.: 16/532,485Attorney Docket No. P2019-05-06/080115-035 pairing of the GWR to a different other GWR among the plurality of GWRs (Vedula: fig 3-4, elements “R1-R4” equivalent to “Primary GWR” in primary pool  for GW2 and  elements R5-R7 are backup GWR, para [0043] and Table 1, where, GW2 with “primary pool” and “Backup Pool” corresponding to “second P2B” and corresponding  priority equivalent to “second P2B pairing coefficient”. Examiner’s Note: see above),   
	wherein a magnitude of the pairing coefficient is a measure of system impact of switching from a primary gateway to a backup gateway (Vedula: para [0012], the “priority” equivalent to “pairing coefficient”. Where, th priority is a value which impact on the preference of a backup GWID, “the backup priority levels assigned to the gateway nodes located at the first network operations site are configured whereby the gateway nodes located at that site are preferred as backup gateways for the GWIDs of the primary gateways operating at that site over the gateway nodes located at each further network operations site”. Further, see fig 2, para [0041]).
	receive a plurality of performance metrics, each from a corresponding one of the GWRs (Vedula: para [0041], where, “Each router receives the VRRP advertisements provided by the other routers, and each of the lower priority routers will defer the master role to the router of the highest priority for which the VRRP advertisements are provided over the LAN 211”. Examiner’s Note: the VRRP message corresponding to GW1 equivalent to “first of the plurality of metric” and the VRRP message corresponding to GW2 equivalent to “second of the plurality of metric”);
	each received performance metric reflecting a weighted sum of current values for each of a plurality of different component metrics for the GWR (Vedula: fig 3-4 and Table 1-Table 2, para [0046]-[0049]);
	select (Vedula: fig 3, para [0044] “Accordingly, with that configuration a terminal may select any available gateway to support its communications sessions, which provides for dynamic flexibility with regard to the site or terminal pools supported by a given gateway and the point in time), in response to the received performance metric from each of a plurality of the GWRs (Vedula: para [0041], where, “Each router receives the VRRP advertisements provided by the other routers, and each of the lower priority routers will defer the master role to the router of the highest priority for which the VRRP advertisements are provided over the LAN 211”. Examiner’s Note: the VRRP message corresponding to GW1 equivalent to “first unavailable metric” and the VRRP message corresponding to GW2 equivalent to “second unavailable metric”) … 
[[exceeding a corresponding threshold]] …., R GWRs from which to switch traffic, R being an integer (Vedula: fig 3, para [0046], where, R represents R1-R4 in primary pool and R5-R7 in the Backup Pool);
	select, for each of the R GWRs, a corresponding backup GWR from among other of the GWRs (Vedula: fig 3-4, para [0043] and para [0057], where, gateway from NOC-A of primary pool are in correspondence to NOC-A of backup pool); and 
	switch traffic, from a GWR among the R GWRs, over to the GWR's corresponding backup GWR, wherein: to select, for each of the R GWRs, its corresponding backup GWR is based at least in part on a comparison of the pairing coefficient for the pairing of the GWR to its corresponding backup GWR in relation to the pairing of the GWR to other of the GWRs (Vedula: para [0044]-[0045] “when a fail-over situation occurs, for example, a failure of the router serving in the master role for GW2, the routing responsibilities of the GW2 would switch to the highest priority backup router, whereby the router re-launches the gateway applications using the stored GW2 configuration  information file. From an implementation standpoint, it could simply be a launch or relaunch of the gateway applications with a link pointing to the new  configuration file(s). Further when a fail-over situation occurs, for example, a failure of the GW2, the routing responsibilities of the GW2 would switch to the highest priority backup router, whereby the router acquires the GW2 configuration information file from the common storage location”, see further, fig 4, para [0057] and Table 3).
	Vedula does not explicitly disclose: … exceeding respective GWR thresholds;
	However, Gohite in the same field of endeavor discloses:  … exceeding respective GWR thresholds (Gohite: fig 1-2, para [0032], where, “failover threshold” equivalent to “GWR threshold”, where, “the switch can compare the received current bandwidth against a failover threshold. A failover threshold may be determined through a configured policy, which could be configured by a user in at least one embodiment. If the current bandwidth is less than the threshold, then switch 14(2) can send control messages to other nodes in the ring (e.g., switches 14(1), 14(3), and 14(4)) to trigger failover. Switch 14(1) can also detect the bandwidth degradation of link 18(1), compare the received current bandwidth against a failover threshold, and send control messages to other nodes in the ring if the bandwidth is less than the threshold”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Vedula’ s technique as modified by Gohite  to incorporate “failover threshold” for the advantage of enabling multi-fading protection switching  enabling the communication of bandwidth information from one node to another node (Gohite: para [0044]). 
	Regarding claim 20, Vedula modified by Gohite further discloses: The system of claim 19, wherein the executable instructions further include instructions that, when executed by the processor, cause the processor, after switching traffic from GWRs among the plurality of the R GWRs to corresponding backup GWRs, R being an integer, to: select one of the corresponding backup GWRs to which traffic was switched, for switch over back to the GWR from which the traffic was switched, based at least in part on the pairing coefficient of a pairing from the backup GWR to the GWR from which the traffic was switched (Vedula: fig 3-4 and 6, para [0043]-[0045], Table 1, where, number of “router R (R1-R7)” equivalent to “R”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAM U. AHMED
Examiner
Art Unit 2461



/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461